OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
              P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
                                                          e5e5PQSfc
          OFFICIAL lSUSpiSSf,
RE: Writ NoSTM^Off^I&S,..
STYLE: Wilkpe§AL1^^^%i^tL^^5^^ Q2 1M
TRIAL CT NO*^0^^2|%:/Fl0S04j^^Wf]o^4288372 OCT02 2012
9/28/2012        p©« \{ /'^3§flS^^ MAILED FROM ZIPCODE 78701
       I have this day^ftece|iv.eci\°*and *presented to the Court the
original application -for \writsof mandamus.



                                             Louise Pearson,          Clerk




                           Senrick Shern Wilkerson                       UTF



                           RETURN TO SENDER
                        NOT IN DALLAS COUNTY JAIi